Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 1 of 6 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
                                                         Case No. 5:19-cv-00310
 9

10                                                       COMPLAINT FOR DAMAGES
      ANITA ROSS,
11                         Plaintiff,                    1. VIOLATION OF THE FAIR DEBT
                                                         COLLECTION PRACTICES ACT, 15
12           v.                                          U.S.C. § 1692 ET SEQ.
13                                                       2. VIOLATION OF THE ROSENTHAL
      D & A SERVICES, LLC,
14                                                       FAIR DEBT COLLECTION PRACTICES
                           Defendant.                    ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                         JURY TRIAL DEMANDED
16
            NOW COMES, ANITA ROSS, through counsel, WAJDA LAW GROUP, APC,
17

18   complaining of D & A SERVICES, LLC, as follows:

19                                      NATURE OF THE ACTION

20          1.     This action arises under the Fair Debt Collection Practices Act (“FDCPA”), 15
21   U.S.C. § 1692 et seq. and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ.
22
     Code § 1788 et seq.
23
                                        JURISDICTION AND VENUE
24
            2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

28
                                                     1
Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 2 of 6 Page ID #:2



 1                                                     PARTIES
 2             5.      ANITA ROSS (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
 3
     times relevant resided in this judicial district.
 4
               6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
               7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7             8.      D & A SERVIECS, LLC (“Defendant”) is a foreign limited liability company with

 8   a principal place of business in Des Plaines, Illinois.

 9             9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
10
               10.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
11
                                            FACTUAL ALLEGATIONS
12
               11.     On May 28, 2018, Plaintiff notified Synchrony Bank that they retained Wajda Law
13
     Group, APC to represent them with respect to an Amazon.com Store Card account 1.
14

15             12.     Plaintiff’s Amazon.com Store Card account balance is a “debt” as defined by 15

16   U.S.C. § 1692a(5).
17             13.     Plaintiff’s Amazon.com Store Card account balance is a “consumer debt” as defined
18
     by Cal. Civ. Code § 1788.2(f).
19
               14.     Plaintiff instructed Synchrony Bank to direct future communication to Wajda Law
20
     Group, APC.
21

22             15.     Thereafter, Synchrony Bank sold Plaintiff’s account to Crown Asset Management,

23   LLC. Crown Asset Management, LLC referred Plaintiff account to Defendant for collection.

24             16.     Upon information and belief, when Crown Asset Management, LLC transferred
25   Plaintiff’s account to Defendant for collection, it provided Defendant with a statement of Plaintiff’s
26

27

28   1
         The Amazon.com Store Card is issued by Synchrony Bank.
                                                             2
Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 3 of 6 Page ID #:3



 1   account, social security number, telephone number, and a statement of the amount of Plaintiff’s
 2   outstanding debt.
 3
            17.     On January 11, 2019, Defendant sent Plaintiff a letter stating they were attempting
 4
     to collect $1,824.95 from Plaintiff.
 5
                                            CLAIMS FOR RELIEF
 6

 7                                            COUNT I:
                      Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)
 8
            18.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 9

10   though fully set forth herein.

11                                    Violation(s) of 15 U.S.C. § 1692c(a)(2)

12          19.     Section 1692c provides:
13                  (a) Communication with the consumer generally. Without the prior
14                  consent of the consumer given directly to the debt collector or the express
                    permission of a court of competent jurisdiction, a debt collector may not
15                  communicate with a consumer in connection with the collection of any debt

16                                                     ***
17                          (2) if the debt collector knows the consumer is represented by an
18                          attorney with respect to such debt and has knowledge of, or can
                            readily ascertain, such attorney’s name and address, unless the
19                          attorney fails to respond within a reasonable period of time to a
                            communication from the debt collector or unless the attorney
20                          consents to direct communication with the consumer.
21
     15 U.S.C. § 1692c(a)(2).
22
            20.     Defendant violated 15 U.S.C. § 1692c(a)(2) by communicating with Plaintiff despite
23
     knowing that Plaintiff was represented by an attorney.
24
            21.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(2) pursuant to section
25

26   k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector

27

28
                                                         3
Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 4 of 6 Page ID #:4



 1   who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to
 2   any person is liable to such person in an amount equal to the sum of –
 3
            (1)     any actual damage sustained by such person as a result of such failure;
 4
            (2)
 5
                    (A)     in the case of any action by an individual, such additional damages
 6                          as the court may allow, but not exceeding $1,000.00; or
 7
            (3)     in the case of any successful action to enforce the foregoing liability, the
 8                  costs of the action, together with reasonable attorney's fees as determined by
                    the court.
 9

10          WHEREFORE, Plaintiff request the following relief:

11          A.      a finding that Defendant violated 15 U.S.C. § 1692c(a)(2);

12          B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
13                  violation(s);
14
            C.      an award of such additional damages, as the Court may allow, but not exceeding
15
                    $1,000.00;
16
            D.      an award of costs of this action, together with a reasonable attorney’s fee as
17

18                  determined by this Court; and

19          E.      an award of such other relief as this Court deems just and proper.

20                                           COUNT II:
              Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
21

22          22.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

23   though fully set forth herein.
24                                  Violation(s) of Cal. Civ. Code § 1788.17
25
            23.     California Civil Code § 1788.17 provides:
26
                    Notwithstanding any other provision of this title, every debt collector
27                  collecting or attempting to collect a consumer debt shall comply with the
28
                                                        4
Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 5 of 6 Page ID #:5



 1                 provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
                   the remedies in Section 1692k of, Title 15 of the United States Code.
 2
            24.    As alleged, Defendant violated 15 U.S.C. § 1692c(a)(2); therefore violating Cal.
 3

 4   Civ. Code § 1788.17.

 5          25.    Plaintiff may enforce the provisions of Cal. Civ. Code § 1788.17 pursuant to Cal.
 6   Civ. Code § 1788.30 which provides:
 7
            (a)    Any debt collector who violates this title with respect to any debtor shall be
 8                 liable to that debtor only in an individual action, and his liability therein to
                   that debtor shall be in an amount equal to the sum of any actual damages
 9                 sustained by the debtor as a result of the violation;
10          (b)    Any debt collector who willfully and knowingly violates this title with
11                 respect to any debtor shall, in addition to actual damages sustained by the
                   debtor as a result of the violation, also be liable to the debtor only in an
12                 individual action, and his additional liability therein to that debtor shall be
                   for a penalty in such amount as the court may allow, which shall not be less
13                 than one hundred dollars ($100.00) nor greater than one thousand dollars
                   ($1,000.00).
14

15          (c)    In the case of any action to enforce any liability under this title, the prevailing
                   party shall be entitled to costs of the action. Reasonable attorney’s fees,
16                 which shall be based on time necessarily expended to enforce the liability,
                   shall be awarded to a prevailing debtor.
17
            WHEREFORE, Plaintiff request the following relief:
18

19          A.     a finding that Defendant violated Cal. Civ. Code § 1788.17;

20          B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s
21                 violation(s);
22
            C.     an award of such additional damages, as the Court may allow, but not exceeding
23
                   $1,000.00;
24
            D.     an award of costs of this action, together with a reasonable attorney’s fee as
25

26                 determined by this Court; and

27          E.     an award of such other relief as this Court deems just and proper.

28
                                                        5
Case 5:19-cv-00310-DSF-KK Document 1 Filed 02/20/19 Page 6 of 6 Page ID #:6



 1                                      DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demand a trial by jury of any and all issues in
 3
     this action so triable of right.
 4
     DATED: February 19, 2019                                     Respectfully submitted,
 5
                                                                  ANITA ROSS
 6

 7                                                                By: /s/ Nicholas M. Wajda

 8                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
 9                                                                11400 West Olympic Boulevard
                                                                  Suite 200M
10
                                                                  Los Angeles, California 90064
11                                                                Telephone: 310-997-0471
                                                                  Facsimile: 866-286-8433
12                                                                E-mail: nick@wajdalawgroup.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
